department of the treasury internal_revenue_service washington d c date number release date cc intl br wta-n-104336-00 uilc internal_revenue_service national_office field_service_advice memorandum for chief examination branch connecticut-rhode island district from michael frankel assistant to the branch chief cc intl br4 subject sec_1_1503-2 this chief_counsel_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b country date discussion a filed a request_for_ruling that was subsequently withdrawn we understand that a’s representative has informed your office that a will be filing an amended federal_income_tax return for its taxable_year ending date whereby the loss incurred by b will not be utilized to offset the income of another member of the a consolidated_return group for that taxable_year or for any other taxable_year b is incorporated in country b has elected to be treated as a domestic_corporation pursuant to sec_953 of the code sec_953 as amended by the omnibus budget reconciliation act of provides if any corporation treated as a domestic_corporation under this subsection is treated as a member_of_an_affiliated_group for purposes of chapter relating to consolidated_returns any loss of such corporation shall be treated as a dual_consolidated_loss for purposes of sec_1503 without regard to paragraph b thereof sec_1503 provides the dual_consolidated_loss for any taxable_year of any corporation shall not be allowed to reduce the taxable_income of any other member of the affiliated_group for the taxable_year or any other taxable_year sec_1503b provides to the extent provided in regulations the term dual_consolidated_loss shall not include any loss which under the foreign_income_tax law does not offset the income of any foreign_corporation sec_1_1503-2 provides that the prohibition on use of a dual_consolidated_loss to offset the income of a member of the consolidated_return group will not apply if the consolidated_group elects to be bound by the provisions of sec_1_1503-2 this election was promulgated pursuant to sec_1503 because any loss of a corporation which has elected to be treated as a domestic_corporation under sec_953 will be treated as a dual_consolidated_loss without regard to sec_1503 an election pursuant to sec_1_1503-2 may not be made with respect to any loss incurred by b thus a loss incurred by b may not be utilized in a federal consolidated_income_tax_return to offset the income of any other member of the a consolidated_return group accordingly we believe it is appropriate for a to file an amended federal_income_tax return for its taxable_year ending date whereby the loss incurred by b will not be utilized to offset the income of any other member of the a consolidated_return group for that taxable_year or any other taxable_year we are sending this to you so that your office may take appropriate action if you have any further questions please call
